COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 DR. MARC ELLMAN, INDIVIDUALLY
 AND D/B/A SOUTHWEST EYE                        §
 INSTITUTE, VISTA SURGERY                                       No. 08-12-00029-CV
 CENTER, LLC, AND AURA                          §
 DEVELOPMENT, LLC,                                                  Appeal from
                                                §
                        Appellants,                          County Court at Law No. 6
                                                §
 v.                                                           of El Paso County, Texas
                                                §
 JC GENERAL CONTRACTORS, AND                                      (TC # 2009-508)
 JOSE M. CHAVEZ,                                §

                        Appellee.               §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF OCTOBER, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Larsen, JJ.
Larsen, J. (Senior Judge), sitting by assignment